DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A fiber-reinforced plastic component” in line 1, and “a plastic component” in line 2.  The claim is confusing, at it is not clear whether “a plastic 
Regarding claim 4, it is not clear whether both the at least one metallic reinforcing element and at least one plastic reinforcing element are configured as a force introduction element, or only the at least one plastic reinforcing element.
Claims 13 and 14 recite the limitation “the multitude of reinforcing fiber rods.” There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the attachment device that takes the form of a force introduction point.”  The claim is not clear, specifically the phrase “takes the form of a force introduction point.”
Claim 17 recites the limitation “the expanded plastic foam.” There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force introduction element” in claim 4, “force introduction point” and “an attachment device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (US 2010/0266833 A1) (“Day”).
With respect to claim 1, Day discloses a fiber reinforced plastic component (0081, 0082), comprising a plastic component body which defines parts of the plastic component – foam core 31 – and fiber-reinforced rods – elements 35, wherein the plastic component body is formed from plastic foam and form-fittingly surrounds the fiber-reinforced rods (0081-0083, 0107, Figs. 1, 2, 9, 11).
Regarding claim 2, Day discloses the plastic component of claim 1, wherein multiple fiber-reinforced rods are spatially arranged with respect to one another (Figs. 1 and 2).
As to claim 3, Day discloses the plastic component of claim 2, wherein the fiber-reinforced rods are mutually arranged and bonded to one another in a lattice structure – the rods are bonded to one another as the component had been infused with resin which has cured (0083, 0087, Figs. 1, 2, 11).
With respect to claim 7, Day discloses the component of claim 1, wherein the plastic foam is formed from expanded polystyrene, thermoplastic foam (0083).  The claim defines the product by how the product is made, thus claim 7 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7; the reference teaches the structure.
Regarding claim 8, the claim defines the product by how the product is made, thus, claim 8 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 8; the reference teaches the structure.
As to claim 10, Day discloses the component of claim 1, wherein the component has an outer lamination on an outer face – skins 36 and 37 (0084).
With respect to claim 11, Day teaches the component of claim 1, wherein the plastic foam completely surrounds a fiber rod (0112, Fig. 9).
Regarding claim 12, Day teaches the component of claim 1, wherein the plastic component has a multitude of reinforcing fiber rods each surrounded by the plastic component body (0112, Fig. 9).
As to claim 15, Day teaches the plastic component, wherein the plastic component body includes a structure that bonds the reinforcing fiber rods – the structure is formed by the cured resin (0087).  Regarding the structure being injection-molded, the claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 15; the reference teaches the structure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Take et al. (US 2008/0260992 A1) (“Take”).
With respect to claim 4, Day teaches the component of claim 1, but is silent with respect to the elements further included in the component.  Take discloses a component such as a panel including plastic foam, wherein plastic plates are inserted around the panel to connect to the surface material (abstr., 0023).  The panel is to be used in vehicles (0002).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of Day with a plastic plate as the component of Day can also be used in vehicles (0081).  The recitation “configures as a force introduction element of the plastic component” has been interpreted as a recitation of intended use.  Since the references teach all of the elements of the component, it would be expected that the component according to the references would be capable to perform as intended.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle (US 3871636).
With respect to claim 5, Day teaches the component of claim 1, but is silent with respect to the plastic foam forming a honeycomb structure.  Boyle discloses a component including a plastic foam forming a honeycomb structure, the component used in vehicles, and having energy absorbing characteristics (col. 1, lines 4-16, col. 2, lines 8-17, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plastic foam of Day as a honeycomb structure as such structure is used in vehicles as an energy absorbing element.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle, and further in view of Chakraborty et al. (US 2009/0123687 A1) (“Chakraborty”).
Day and Boyle teach the component of claim 5, but are silent with respect to the honeycomb structure being a pleated honeycomb structure.
Chakrobarty teaches a panel including pleated foam for automotive applications (abstr., 0008, 0045).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the honeycomb structure of Day and Boyle as a pleated structure, as pleated foam structures are known in the art of vehicle panels.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Burke (US 5080950).
With respect to claim 9, Day discloses the component of claim 1, but is silent with respect to two-dimensional reinforcing elements formed of fiber-reinforced plastic.
Burke discloses a foam core panel including two-dimensional reinforcing elements formed of fiber-reinforced plastic sheets – elements 16 and 18 – that provide the core panel with tensile strength which is lacking in the foam by itself (abstr., col. 3, lines 13-40, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the plastic component of Day two-dimensional reinforcing elements formed of fiber-reinforced plastic as disclosed in Burke, to provide the plastic element of Day with a desirable tensile strength.

Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Filippini (US 2016/0193793 A1).
With respect to claim 13, Day teaches the component of claim 1, wherein the plastic rods are bound by the plastic foam of the plastic component body, wherein the expanded plastic foam has been formed between the fiber rods (0081, 0112, Fig. 9).  Day is silent with respect to the plastic foam being an expanded plastic foam.  Filippini disclose a panel that can be used in vehicles, wherein the panel includes expanded foam (0038, 0048).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plastic component body of Day of an expanded plastic foam as expanded foam is known in the art of panels for automobile industry.  It has been held to select a known material based on its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 14, Day and Filippini teach the component of claim 13.  Day teaches the plastic component body includes a structure that bonds the reinforcing fiber rods – the structure is formed by the cured resin (0087).  Regarding the structure being injection-molded, the claim defines the product by how the product is made, thus claim 14 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 14; the reference teaches the structure.
With respect to claim 17, Day teaches the component of claim 15.  Day discloses that the resin flowing through the foam core is cured (0087, 0088), thus, the cured resin In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The claim defines the product by how the product is made, thus claim 17 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 17; the reference teaches the structure.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Albertelli et al. (US 2013/0273341 A1) (“Albertelli”).
With respect to claim 16, Day teaches the component of claim 15, but is silent with respect to the injection-molded structure including an attachment device as recited in the claim.  Albertelli discloses a component including a foam panel having an undercut that enhances bonding of a polymeric sheet to the panel (0017, 0019, 0029).  The undercut has been interpreted as an attachment device.  Regarding the recitation “an attachment device that takes the form of a force introduction point for the plastic component”, that recitation has been interpreted as a recitation of intended use.  Since 

Information Disclosure Statement
The prior art made or record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783